PER CURIAM.
The appeal filed in this case from a decision of the Circuit Court for Martin County, Florida, rendered in the exercise of its appellate jurisdiction will be treated as a petition for certiorari. See Florida Constitution, Article 5, Sections 5(3) and 6(3), F.S.A. Compare Frazee v. Frazee, Fla.App.1966, 185 So.2d 484. Our review of the briefs and record and the oral argument fail to reveal any basis for the issuance of the writ. Therefore, certiorari is denied.
Certiorari denied.
WALDEN, REED and OWEN, JJ., concur.